ACCEPTED
                                                                                                              04-15-00279-CV
                                                                                                  FOURTH COURT OF APPEALS
                                                                                                       SAN ANTONIO, TEXAS
                                                                                                         8/11/2015 3:03:20 PM
                                                                                                               KEITH HOTTLE
                                                                                                                       CLERK




                                                N0. 04-15-00279-CV
                                                                                          FILED IN
                                                                                   4th COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                         IN THE COURT OF APPEALS                   08/11/2015 3:03:20 PM
                            FOR THE     4TH DISTRICT, AT SAN ANTONIO,            TEXAS KEITH E. HOTTLE
                                                                                            Clerk
                                               ABDUL H. NUBANI
                                                         V.

                                      COUNTY OF GUADALUPE, ET AL.


                  APPELLANT’S AND APPELLEES’ MOTION TO DISMISS APPEAL
                                              A.   INTRODUCTION
1.                Appellant and Appellees ask the Court to dismiss this appeal.

2.                Appellant perfected the appeal on April 23, 2015.

3.                The Court has the authority under Texas Rule of Appellate Procedure 42. l(a)(2) to grant

this       motion to dismiss.

4.                The parties have reached an agreement to settle and compromise their differences.

                                                     PRAYER
                  For these reasons, the parties ask the Court to grant this joint motion to dismiss. Costs

on appeal should be taxed against Appellant.




Page   I   of 2
              Respectfully submitted,

              LAW OFFICE OF JAMES S. FROST
              113 West Gonzales
              Seguin, Texas 78155
              Telephone: (830)303-0404
              Facsimile:   (830) 303-8584




                      fcwzlaa
                      JAMES S.
                         FROST
                      StateBar No. 07489500
                      Attorney for Appellant
                      ABDUL H. NUBANI
              McCREARY, VESELKA, BRAGG &
              ALLEN, P.C.
              700 Jeffrey Way, Suite 100
              Round Rock, Texas 78665
              Telephone: (512) 323-3200
              Facsimile: (512) 323-3294



              BY:[%     E  Q
                      MATTHEW TEPPER
                      State   Bar No. 24029008

              Attorneys for    COUNTY OF GUADALUPE


                ﬁg                   7~L9 '/S’
              RANDALL R. SMIDT, Pro Se
              StateBar No. 00798509
              1207 Bay Oaks Road
              Houston, Texas 77008
              Telephone: 713-252-5613




Page 2 of Z